DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hannig, US 2010/0043333 in view of Nelson, US 6,345,481.
Regarding claim 15:
Hannig discloses a panel (refer to Fig. 3a) comprising a panel top side, a panel underside, a panel core and complementary locking means provided in pair-wise relationship at mutually opposite panel edges, wherein at least one pair of locking means is provided with complementary hook profiles, namely a receiving hook (6a) and an arresting hook (7a) opposite thereto, with the proviso that the receiving hook has arranged remote from the main body a hook edge 
Hannig discloses wherein there is provided a separate vertical locking element (8) and the separate vertical locking element prior to locking of the panel edges is integrated as a constituent part of the positively locking contour of the receiving hook.
Hannig does not expressly disclose wherein there are sealing surfaces comprised of a sealing groove and a sealing strip.
Nelson discloses a panel having with a pair of locking means comprising complementary hook profiles (10 and 20) wherein the receiving hook (10) is provided with a sealing groove (18) open towards the panel top side and wherein 
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide and incorporate the locking means as suggested by Nelson into the top portion of the panel of Hannig in order to create an edge design that can be installed in a simple manner and provides a watertight seam between the panel sections (col. 2, ll. 12-14).
Regarding claims 16-17:
Hannig disclose wherein the panel core is made of a wood fiber material (para. 0011) which has the property of being able to absorb moisture (wood can absorb moisture) and in doing so increase its volume.
Regarding claims 18 and 29-30:
Nelson discloses wherein the sealing groove is provided with mutually opposite side walls, has a groove bottom and is delimited distally by a groove edge projecting in the direction of the panel top side, wherein the side walls assume relative to each other a wedge-shaped {00518397 }6arrangement, wherein the wedge angle is open towards the panel top side and wherein the wedge angle is in the range of 45° to 55° (angle theta is between 20 and 50 degrees such that the ranges overlap).

Nelson discloses wherein the cross-section of the sealing groove has a respective round transition between the side walls and the groove bottom; wherein there is provided a round transition between the distal side wall and the groove edge in the cross section thereof.
Regarding claim 21:
Nelson discloses wherein the sealing strip is adapted to the cross-sectional shape of the sealing groove.
Regarding claim 23:
Hannig discloses wherein the arresting contour of the arresting hook has a holding groove (d) for the separate vertical locking element and the positively locking contour of the receiving hook also has a holding groove (S) for the separate vertical locking element.
Regarding claim 24:
Hannig discloses wherein either the holding groove in the receiving hook is arranged as a holding groove in order to be able to captively hold the separate vertical locking element prior to locking of the panel edges, wherein a part projecting from the holding groove of the separate vertical locking element is to be brought into engagement with the respective other groove during a joining operation.
Regarding claim 25:

Regarding claim 26:
Hannig discloses wherein the separate vertical locking element has a holding region which is provided for captive application of the vertical locking element by means of one of the grooves and a projecting part of the vertical locking element is provided with a retaining latch (8a).
Regarding claim 27:
Hannig discloses wherein the holding region and/or the retaining latch of the separate vertical locking element is of a resilient configuration for the purposes of automatic latchability of the retaining latch in a groove during a joining operation of complementary hook profiles (it resiliently folds in then out for engagement).
Regarding claim 28:
Nelson discloses wherein at least one panel edge is provided with an edge break (41, 42) at the panel top side.

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that the functionality of Hannig is compromised by being modified by Nelson, adding an additional sealing surface as suggested by Nelson to the panel edges of Hannig does not compromise the functionality of Hannig. Both panels are assembled in similar manners. There is no evidence that modifying Hannig with Nelson compromises functionality besides the conclusory statement of such. Nelson does not suggest that there is difficulty in connection and disconnection of its design. Rather, Nelson suggests that the panel design allows for easy repair and replacement.

    PNG
    media_image1.png
    418
    609
    media_image1.png
    Greyscale

Fig. 3b of Hannig

    PNG
    media_image2.png
    273
    789
    media_image2.png
    Greyscale

Fig. 1b of Nelson

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENT W HERRING/Primary Examiner, Art Unit 3633